DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 09/16/2021. Claims 1-20 are currently pending.

Information Disclosure Statement
	The information disclosure statement (IDS) was filed on 12/09/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite “wherein one of the first and second joining devices comprises two joining elements each having an independent movement device”, which renders the claim indefinite because the claim language fails to define clearly what is an independent movement device, is it an actuation device and/or the linkage mechanism which is a part of the joining elements of the first and/or second joining devices.  In order to advance prosecution of the application, the office will interpret the limitation as best understood.
Claim 15 recites “moving, via independent movement devices, first and second joining elements relative to one another to actuate the seaming by one of the first and second joining devices”, which renders the claim indefinite because the claim language fails to define clearly what is an independent movement device, is it an actuation device and/or the linkage mechanism which is a part of the joining elements of the first and/or second joining devices.  In order to advance prosecution of the application, the office will interpret the limitation as best understood.
Claims 2-13 and 16-20 are rejected due to dependency on a rejected parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-10, 12-13, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Putman (US Patent 4043098) and further in view of Kinigakis (US Pub 20030050167) or Tsuruta (US Pub 20100043358).

Regarding Claim 1, Putman discloses a device (the entire device of Fig. 10) for packaging drug portions (the device of Fig. 10 is capable of performing the intended use of packaging drug portions), the device comprising: 
a folding and conveyance device (12-Fig. 1) comprising a passage (Column 2, line 55, passage through the former 12) configured to receive an elongated packaging material web (14-Fig. 2) and to mold the elongated packaging material web into a tubular packaging material web (Column 2, lines 47-65, describes how the former 12 shapes material 14 into a tubular packaging web); 
a guide device (26-Fig. 1) comprising a conveying segment (28-Fig. 1) configured to receive and guide drug portions (intended use) into the tubular packaging material web (Column 3, lines 11-24, product dispensed into element 28 is feed into the tubular packaging web); 
a first joining device (48-Fig. 2) disposed downstream of the folding and conveyance device (Fig. 10, sealing bar 48 is below the former) and configured to seam the tubular packaging material web in a direction of movement of the tubular packaging material (Column 3, lines 43-59, describes the longitudinal sealing of the tubular web, wherein the longitudinal seal is along the direction of movement of the tubular web); and 
a second joining device (72-Fig. 1) arranged downstream of the first joining device (bar 72 of Fig. 1 is below bar 48 of Fig. 2), the second joining device configured to seam the tubular packaging material web at pre-specified intervals with respect to the direction of movement of the tubular packaging material web such that a continuous blister tube is created (Column 5, lines 21-41, sealing apparatus 72 forms a filled blank having a product contained within and the blank have a side seal and top and bottom sealed formed by sealing apparatus 72).
However, Putman is silent regarding wherein one of the first and second joining devices (the claim language “one of the” limits the examiner to examiner either the first or second joining element, not both) comprises two joining elements each having an independent movement device.
Given the alternative that the first joining device is comprising two joining elements each having an independent movement device, attention is brought to Kinigakis which teaches wherein a first joining device (250-Fig. 30) comprise two joining elements (254-Fig. 30) each having an independent movement device (260-Fig. 30).
Therefore, one of ordinary skill in the art before the effective filing date of the applicant’s invention, would have modified the sealing apparatus of Putman, to have incorporated the seal bar station of Kinigakis, so to provide a sealing station that comprises a pair of individually actuated sealing bars to form a longitudinal seal to form a tubular packaging web, in order to provide an additional seal bar to insure a proper longitudinal seal is formed in packaging web without deforming the tubular packaging web.
Given the alternative that the second joining device is comprising two joining elements each having an independent movement device, attention is brought to Tsuruta which teaches wherein the second joining devices (100-Fig. 2) comprises two joining elements (120 and 140 of Fig. 2) each having an independent movement device (Fig. 4, heating unit 120 of Fig. 4 is independent of cooling/cutting unit 140 of Fig. 6).
Therefore, one of ordinary skill in the art before the effective filing date of the applicant’s invention, would have modified the sealing apparatus of Putman, to have incorporated the sealing mechanism of Tsuruta, in order to heat, cool and cut the tubular web into packaging blanks, so to improve the quality of the seals formed in the packaging blanks while reducing the time to accomplish sealing and cutting the packaging blanks into individual packaging blanks.

Regarding Claim 2, Putman and as modified by Tsuruta and Kinigakis in the parent claim, Kinigakis teaches wherein the first joining device comprises two joining elements and two independently actable drive assemblies (Fig. 30, station 250 has two sealing bars 254 which are individually actuated by actuator 260).

 Regarding Claim 3, Putman and as modified by Tsuruta and Kinigakis in the parent claim, Tsuruta teaches wherein the second joining device (100-Fig. 2) comprises two joining elements (120 and 140 of Fig. 2) and two independently movable horizontal adjusting mechanisms (Fig. 4, heating unit 120 of Fig. 4 is independent of cooling/cutting unit 140 of Fig. 6 and both units move in the horizontal plane).

Regarding Claim 4, Putman and as modified by Tsuruta and Kinigakis in the parent claim, Tsuruta teaches a cutting element (159-Fig. 8A) disposed within a recess (153a-Fig. 8A) of a joining element (153-Fig. 8A) of the second joining device, the cutting element configured to move into and out of the recess (paragraph [0078]).

Regarding Claim 5, Putman and as modified by Tsuruta and Kinigakis in the parent claim, Tsuruta teaches wherein the cutting element includes a plurality of teeth (Fig. 7B, blade 159 has a plurality of teeth), and the blister tube and the cutting element are movable relative to each other to perforate the blister tube (Figs. 8, the blade 159 is displaced and would move relative to the film present within unit 140, and the plurality of teeth is capable of forming a perforated cut line).

Regarding Claim 7, Putman and as modified by Tsuruta and Kinigakis in the parent claim, Tsuruta teaches wherein the cutting device is operatively associated with the second joining device (blade 159 of Fig. 7B is a part of unit 140 of Fig. 6 via bar 151).

Regarding Claim 8, Putman and as modified by Tsuruta and Kinigakis in the parent claim, Tsuruta teaches wherein the second joining device seams the tubular packaging material web by welding (abstract, heat sealing is a form of welding).

Regarding Claim 9, Putman and as modified by Tsuruta and Kinigakis in the parent claim, Putman discloses wherein the folding and conveyance device narrows conically at substantially a center of the folding and conveyance device (Fig. 1, dispenser 26 narrows to where former 12 and dispenser 12 form a center point of the device).

Regarding Claim 10, Putman and as modified by Tsuruta and Kinigakis in the parent claim, Putman discloses wherein the folding and conveyance device includes a raised conical form that includes the passage therethrough (Fig. 1, funnel 28 is a raised conical form that funnels product to the center of the device).

Regarding Claim 12, Putman and as modified by Tsuruta and Kinigakis in the parent claim, Putman discloses wherein the second joining device includes a drive device (Fig. 10, bars 73b and 74b move in directions 86 and 88, which would require a unreferenced drive device means to accomplish the various motions of bars 73b and 74b) for moving the second joining device in, and opposite to, the direction of movement of the tubular packaging material web (Fig. 10, bars 73b and 74b move in and opposite to the direction of movement of tube 24b).

Regarding Claim 13, Putman and as modified by Tsuruta and Kinigakis in the parent claim, Putman discloses wherein the conveying segment of the guide device extends through the passage of the folding and conveyance device (Fig. 1, funnel 28 fits through the center of former 12).

Regarding Claim 15, Putman discloses a method for forming a blister tube containing drug portions (abstract, product dispensed is equivalent to the intend use of a drug portion) with a packaging device comprising: 
feeding an elongated packaging material web (14-Fig. 2) into a passage (Fig, 1, the central area of former 12) of a folding and conveyance device; 
molding, by the passage, the elongated packaging material into a tubular packaging material web (Column 1, lines 43-65, material 14 is shaped to form tube into a tube-shaped material web in the former); 
guiding drug portions into the tubular packaging material web (column 3, lines 11-24, details the transfer of product from dispenser 26 to the tube interior space of the packaging material) by a conveying segment of a guide device (26-Fig. 1) that extends along the passage of the folding and conveyance device (Fig. 1, dispenser 26 extend into former 12); - 17 -Attorney Docket No. P-15173.USO2CON/122295-6967PATENT 
seaming (Column 3, lines 45-50, sealing the packaging material), by a first joining device (48-Fig. 2) arranged downstream of the folding and conveyance device (Fig. 2, bar 48 is below former 12), the tubular packaging material web in a direction of movement of the tubular packaging material web (Fig. 2, bar 48 creates a longitudinal seal in the direction of movement of the packaging material); 
seaming (Column 5, lines 63-68, bars 73 and 74 seal the packaging closed), by a second joining device (73 and 74-Fig. 2) arranged downstream of the first joining device (Fig. 2, seal bars 73 and 74 are below bar 48), the tubular packaging material web at pre-specified intervals with respect to the direction of movement of the tubular packaging material web such that a continuous blister tube is created (Column 5, lines 63-68, bars 73 and 74 seal the bottom for product retention and then the top to close the packaging, requires pre-specified intervals to complete the final package sealing). 
However, Putman is silent regarding moving, via independent movement devices, first and second joining elements relative to one another to actuate the seaming by one of the first and second joining devices (the claim language “one of the” limits the examiner to examiner either the first or second joining element, not both).
Given the alternative that the first joining device is comprising two joining elements each having an independent movement device, attention is brought to Kinigakis which teaches moving (paragraph [0135], actuator 260 moves bars 254 and 256), via independent movement devices (260-Fig. 30), first and second joining elements relative to one another to actuate the seaming by one of the first joining devices (paragraph [0135]).
Therefore, one of ordinary skill in the art before the effective filing date of the applicant’s invention, would have modified the sealing apparatus of Putman, to have incorporated the seal bar station of Kinigakis, so to provide a sealing station that comprises a pair of individually actuated sealing bars to form a longitudinal seal to form a tubular packaging web, in order to provide an additional seal bar to insure a proper longitudinal seal is formed in packaging web without deforming the tubular packaging web.
Given the alternative that the second joining device is comprising two joining elements each having an independent movement device, attention is brought to Tsuruta which teaches moving, via independent movement devices (126 of Fig. 4 and 145 of Fig. 6), first and second joining elements relative to one another to actuate the seaming by one of the second joining devices (Figs. 4 and 6, motors 126 and 145 move corresponding linkage to actuate seal bars 125(a-b) or Fig. 4 and bars 146 and 153 of Fig. 6 to form a form and cut the horizontal seal).
Therefore, one of ordinary skill in the art before the effective filing date of the applicant’s invention, would have modified the sealing apparatus of Putman, to have incorporated the sealing mechanism of Tsuruta, in order to heat, cool and cut the tubular web into packaging blanks, so to improve the quality of the seals formed in the packaging blanks while reducing the time to accomplish sealing and cutting the packaging blanks into individual packaging blanks.

Regarding Claim 16, Putman and as modified by Tsuruta and Kinigakis in the parent claim, Putman teaches moving, by a drive device of the second joining device (Fig. 10, bars 73b and 74b move in directions 86 and 88, which would require an unreferenced drive device means to accomplish the various motions of bars 73b and 74b), the second joining device in, and opposite to, the direction of movement of the tubular packaging material web (Fig. 10, bars 73b and 74b move in and opposite to the direction of movement tube 24).

Regarding Claim 18, Putman and as modified by Tsuruta and Kinigakis in the parent claim, Tsuruta moving a cutting element (159-Fig. 7B) having a plurality of teeth (Fig. 7B, blade 159 has a plurality of teeth) relative to the blister tube (Figs. 8, the blade 159 is displaced and would move relative to the film present within unit 140, and the plurality of teeth is capable of forming a perforated cut line); and perforating the blister tube (Figs. 8, the plurality of teeth of blade 159 is capable of forming a perforated cut line).

Regarding Claim 19, Putman and as modified by Tsuruta and Kinigakis in the parent claim, Tsuruta teaches moving two joining elements of the second joining device relative to one another via two independently movable horizontal adjusting mechanisms (Figs. 2, 4 and 6, seal mechanism 100 has two subunits 120 and 140, wherein units 120 and 140 have correspond bars which move independently of the other unit).

Regarding Claim 20, Putman and as modified by Tsuruta and Kinigakis in the parent claim, Kinigakis teaches moving two joining elements of the first joining device relative to one another via two independently actuable drive assemblies (Fig. 30, bars 254 have actuators 260 which are capable of independent movement from one another).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Putman (US Patent 4043098) and as modified by Tsuruta (US Pub 20100043358) or Kinigakis (US Pub 20030050167) in the parent claim, and in further view of Slenders (US Pub 20130139480).

Regarding Claim 11, Putman and as modified by Tsuruta and Kinigakis in the parent claim, Putman discloses the first joining device.
However, Putman is silent wherein the first joining device is arranged on a receiving plate.
Slenders teaches wherein a first joining device (60-Fig. 1) is arranged on a receiving plate (Fig. 1, the unreferenced plate at the base of the assembly).
Therefore, it would have obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the longitudinal sealing bar of Putman, to have incorporated the plate as taught by Slenders, so designate a frame support to a longitudinal sealing bar, so to define the orientation of the longitudinal sealing bar in three-dimensional space.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lokkers (US Pub 20150251789) and in further view of Putman (US Patent 4043098), Tsuruta (US Pub 20100043358) or Kinigakis (US Pub 20030050167).

Regarding Claim 14, Lokkers discloses a system for dispensing and packaging drug portions (Fig. 1, the system of apparatus 1 and packaging station 3), the system comprising: 
a plurality of reservoir and dispensing stations (2-Fig. 1, examiner notes that applicant’s specifications recite the reservoir and dispensing station 10 as a single element) for dispensing individual drug portions (paragraphs [0059], station 2 holds supple of solid drugs and dispenses the supply of sold drugs held within station 2); 
at least one conveyance and collecting apparatus (7-Fig. 1) for receiving and transferring the drug portions dispensed by the reservoir and dispensing stations (paragraph [0061]); 
a packaging material feed (Fig. 10, motor 33 and foil roll 32) for feeding a flexible and elongated packaging material web (34-Fig. 10); and a packaging device.
However, Lokkers is silent regarding a packaging device, comprising: 
a folding and conveyance device comprising a passage configured to receive an elongated packaging material web and to mold the elongated packaging material web into a tubular packaging material web; 
a guide device comprising a conveying segment configured to receive and guide drug portions into the tubular packaging material web; 
a first joining device disposed downstream of the folding and conveyance device and configured to seam the tubular packaging material web in a direction of movement of the tubular packaging material; and 
a second joining device arranged downstream of the first joining device, the second joining device configured to seam the tubular packaging material web at pre- specified intervals with respect to the direction of movement of the tubular packaging material web such that a continuous blister tube is created, 
wherein one of the first and second joining devices comprises two joining elements each having an independent movement device.
Putman teaches a packaging device (Fig. 10), comprising:
a folding and conveyance device (12-Fig. 1) comprising a passage (Column 2, line 55, passage through the former 12) configured to receive an elongated packaging material web (14-Fig. 2) and to mold the elongated packaging material web into a tubular packaging material web (Column 2, lines 47-65, describes how the former 12 shapes material 14 into a tubular packaging web); 
a guide device (26-Fig. 1) comprising a conveying segment (28-Fig. 1) configured to receive and guide drug portions (intended use) into the tubular packaging material web (Column 3, lines 11-24, product dispensed into element 28 is feed into the tubular packaging web); 
a first joining device (48-Fig. 2) disposed downstream of the folding and conveyance device (Fig. 10, sealing bar 48 is below the former) and configured to seam the tubular packaging material web in a direction of movement of the tubular packaging material (Column 3, lines 43-59, describes the longitudinal sealing of the tubular web, wherein the longitudinal seal is along the direction of movement of the tubular web).
a second joining device (72-Fig. 1) arranged downstream of the first joining device (bar 72 of Fig. 1 is below bar 48 of Fig. 2), the second joining device configured to seam the tubular packaging material web at pre-specified intervals with respect to the direction of movement of the tubular packaging material web such that a continuous blister tube is created (Column 5, lines 21-41, sealing apparatus 72 forms a filled blank having a product contained within and the blank have a side seal and top and bottom sealed formed by sealing apparatus 72).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the packaging device of Lokkers, to have incorporated the package making machine of Putman, to utilize a vertical form and fill machine to increase production of product filled packages, so to increase the quantity of product filled packages with greater efficiency in order to make the process more cost effective. 
However, Lokkers and as modified by Putman is silent regarding wherein one of the first and second joining devices (the claim language “one of the” limits the examiner to examiner either the first or second joining element, not both) comprises two joining elements each having an independent movement device.
Given the alternative that the first joining device is comprising two joining elements each having an independent movement device, attention is brought to Kinigakis which teaches wherein a first joining device (250-Fig. 30) comprise two joining elements (254-Fig. 30) each having an independent movement device (260-Fig. 30).
Therefore, one of ordinary skill in the art before the effective filing date of the applicant’s invention, would have modified the sealing apparatus of Putman, to have incorporated the seal bar station of Kinigakis, so to provide a sealing station that comprises a pair of individually actuated sealing bars to form a longitudinal seal to form a tubular packaging web, in order to provide an additional seal bar to insure a proper longitudinal seal is formed in packaging web without deforming the tubular packaging web.
Given the alternative that the second joining device is comprising two joining elements each having an independent movement device, attention is brought to Tsuruta which teaches wherein the second joining devices (100-Fig. 2) comprises two joining elements (120 and 140 of Fig. 2) each having an independent movement device (Fig. 4, heating unit 120 of Fig. 4 is independent of cooling/cutting unit 140 of Fig. 6).
Therefore, one of ordinary skill in the art before the effective filing date of the applicant’s invention, would have modified the sealing apparatus of Putman, to have incorporated the sealing mechanism of Tsuruta, in order to heat, cool and cut the tubular web into packaging blanks, so to improve the quality of the seals formed in the packaging blanks while reducing the time to accomplish sealing and cutting the packaging blanks into individual packaging blanks.

Claim(s) 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Putman (US Patent 4043098) and as modified by Tsuruta (US Pub 20100043358) or Kinigakis (US Pub 20030050167) in the parent claim, and further in view of Kammler (US Patent 4750313).

Regarding Claim 6, Putman and as modified by Tsuruta and Kinigakis in the parent claim, Putman disclose a second joining device and Tsuruta teaches a joining element of the second joining device having a cutting which is movable relative to the blister tube to sever the blister tube.
However, Putman and as modified by Tsuruta is silent regarding a spring couple to the first joining element of the second joining device, wherein when the first joining element is pressed against the spring by the second joining element.
Kammler teaches a spring couple (89-Fig. 4) to a first joining element (82-Fig. 1) of a second joining device (81 and 82-Fig. 1), wherein when the first joining element is pressed against the spring by the second joining element (Fig. 4, knife 85 would compress spring 89 after contacting jaw 81, which would exert a pressure on jaw 82).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the bar mount a blade as taught by Tsuruta, to have incorporated the spring tension mechanism into the blade mount, as taught by Kammler, so to provide allow the blade to move within the join in order to prevent blade canting or breaking due to excessive pressure on the blade.
Regarding Claim 17, Putman and as modified by Tsuruta and Kinigakis in the parent claim, Tsuruta teaches severing, by a cutting device with a cutting element, and Putman disclose cutting the blister tube at pre-specified intervals with respect to the direction of movement of the tubular packaging material.
However, Tsuruta is silent regarding pressing a first joining element of the second joining device into a spring by a second joining element of the second joining device.
Kammler teaches regarding pressing a first joining element (82-Fig. 1) of a second joining device (81 and 82-Fig. 1) into a spring (89-Fig. 4) by a second joining element of the second joining device (Fig. 4, knife 85 would compress spring 89 after contacting jaw 81, which would exert a pressure on jaw 82).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the bar mount a blade as taught by Tsuruta, to have incorporated the spring tension mechanism into the blade mount, as taught by Kammler, so to provide allow the blade to move within the join in order to prevent blade canting or breaking due to excessive pressure on the blade.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        09/29/2022

/JOSHUA G KOTIS/Examiner, Art Unit 3731